DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     Status of Claims 
Claim(s) 1-12 & 21-22 are pending in the application. Claim(s) 18-20 have been canceled. Claim 23 has been added. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 11 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0111226) in view of Roos (US 2015/0144606) in further view of Kawamoto (US 2016/0207142)
As Per Claim 1, Wang discloses a laser welding device to weld aluminum [abstract], comprising: 
 a laser generator to generate welding-type lasing power [Fig. 2, #12] 
a lens to focus the welding-type lasing power at a focal point on an aluminum workpiece [Fig. 1, #10; Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens] to generate a weld puddle [Fig. 2, #36]; and
 a laser scanner to control the lens to move the focal point of the welding-type lasing power [Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens; the mirror being the scanner] over the aluminum workpiece [Fig. 1, #10] during welding , the laser generator [Fig. 1, #12] and the laser scanner [Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens] to perform the welding without filler metal being added to the workpiece along a predetermined weld path [Par. 5; “…A laser welding method that includes provisions to eliminate or at least reduce the chance of hot cracking without using a filler wire to add material to the molten aluminum alloy weld pool is therefore needed…” & Par. 20, “…travel path of the laser beam 12 are predetermined in advance of welding….”] 
in multiple dimensions; and 
wherein oscillation of the focal point is controlled independently of movement along the predetermined weld path.
Roos, much like Wang, pertains to a method for remote laser welding of two coated sheets. [abstract] 
Roos discloses a laser scanner to move the focal point of the welding type lasing power in multiple dimensions. [refer to annotated Fig. 3, #A below; It should be noted that by virtue of the scanner focusing the laser beam via lens system (Par. 7; “…The scanner can also have lens systems for focusing the laser beam…”) that the focal point of the laser would also be moved.]

    PNG
    media_image1.png
    476
    559
    media_image1.png
    Greyscale

Roos discloses the benefits of the laser scanner moving in multiple dimensions in that processing times can be considerably shortened. [Par. 23] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the scanner as taught by Wang in view of the scanner as taught by Roos to further include a laser scanner to move 
Neither Wang nor Roos disclose a laser scanner to move the focal point of the welding type lasing power to oscillate; and 
wherein oscillation of the focal point is controlled independently of movement along the predetermined weld path.
Kawamoto, much like Wang and Roos, pertains to a laser welding device for aluminum workpieces. [Par. 27; “…Examples material of a workpiece include soft steel, stainless steel, aluminum, and the like…”]
Kawamoto discloses a laser scanner to move the focal point of the welding type lasing power to oscillate [Par. 25, “…Laser oscillator 2 oscillates laser, and outputs oscillated laser light to laser head 3 through fiber 7….”]; and 
wherein oscillation of the focal point is controlled independently of movement along the predetermined weld path. [Par. 25; “…Controller 5 is also connected to laser oscillator 2 and controls laser oscillator 2…”]
Kawamoto discloses the benefits of the laser oscillator in that it aids in achieving optical welding conditions. [Par. 8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scanner as taught by Wang and Roos in view of the laser oscillator as taught by Kawamoto to further include a laser scanner to move the focal point of the welding type lasing power to oscillate and wherein oscillation of the focal point is controlled independently of movement along the predetermined weld path to aid in achieving optical welding conditions. [Par. 8]
As Per Claim 4, Wang discloses the laser scanner [Fig. 1, #12] is configured to move the focal point such that energy distribution across the weld is changed, thereby a controllable thermal gradient the reference clearly discloses moving a laser along a weld path (moving a focal point), which in turn would change the energy distribution across the weld within specific parameters (the power range and velocity range)]
As Per Claim 5, Wang discloses the laser generator [Fig. 2, #12] and the laser scanner [Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors…] are configured to control the welding-type lasing power the travel speed applied to the workpiece to prevent threshold amounts of silicide precipitation and to prevent concentration along the grain boundary in the weld puddle from exceeding a threshold concentration that corresponds to hot cracking. [Par. 29; “… To accomplish this, the laser beam 12 preferably has a power between 2 kW and 10 kW. The laser beam 12 is then moved relative to the top surface 26 along a weld path in a forward welding direction 68, such as along the linear seam depicted in FIG. 2, preferably at a travel velocity of 1.0 m/min to 7.0 m/min. In doing so, the keyhole 34 and molten aluminum alloy weld pool 36 follow a corresponding travel path and leave behind a penetrating trail of molten aluminum alloy material in their wake…” & Par. 30; “…This allows any thermally-induced forces that may develop from solidification shrinkage and/or thermal contraction to subside without stressing the root(s) of the weld joint 70. Eventually, after the laser beam 12 is removed from the top surface 26 of the workpiece stack-up 10, and weld joint 70 is obtained and solidified, the one or more clamps 58 are released. The weld joint 70 is now ready for service and is likely free of hot cracking weld defects…”; the reference clearly discloses controlling a welding type laser power and speed within certain parameters for the explicit purpose of preventing hot cracks. Considering that the work pieces used in the application are aluminum alloys containing magnesium and silicon (claim 6), it is clear that in controlling the power and speed of the laser, that a silicide concentration would therefore be controlled] 
As Per Claim 6, Wang discloses the laser scanner [Par. 23] is configured to move the focal point to cause lateral movement [Fig. 2, #68] of the weld puddle [Fig. 4, #34] with respect to the predetermined weld path [Fig. 2, #70; Par. 23, “…The absorbed heat from the laser beam 12 also induces lateral melting of the first and second aluminum alloy workpieces 14, 16 outward and around the keyhole 34 to establish a molten aluminum alloy weld pool 36 that surrounds the keyhole 34…”]. 
As Per Claim 7, Wang discloses the laser generator [Fig. 2, #12] or the laser scanner are to adjust , based on a location of the focal point with respect to a reference point, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited. [Par. 29; “…to accomplish this, the laser beam 12 preferably has a power between 2 kW and 10 kW. The laser beam 12 is then moved relative to the top surface 26 along a weld path in a forward welding direction 68, such as along the linear seam depicted in FIG. 2, preferably at a travel velocity of 1.0 m/min to 7.0 m/min…”]
As Per Claim 8, Wang discloses the laser scanner to control the focal point based on the aluminum workpiece being an aluminum alloy including magnesium and silicon. [Claim 6]
As Per Claim 11, Wang discloses the lens is to focus the lasing power at the focal point on a lap joint [Fig. 2, #32] or a butt joint comprising aluminum or an aluminum alloy. [Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens]
As Per Claim 21, Wang discloses a laser welding device to weld aluminum [abstract], comprising: a laser generator to generate welding-type lasing power [Fig. 2, #12]; 
a lens to focus the welding-type lasing power at a focal point on an aluminum workpiece [Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens; the mirror being the scanner] to generate a weld puddle of the aluminum workpiece in the absence of filler material [Par. 5; “…A laser welding method that includes provisions to eliminate or at least reduce the chance of hot cracking without using a filler wire to add material to the molten aluminum alloy weld pool is therefore needed…]; and 
a laser scanner to control the lens to move the focal point of the welding-type lasing power over the aluminum workpiece during welding to create a thermal gradient in the aluminum weld puddle along a predetermined weld path [Par. 23; “…The laser beam 12--typically a near infrared fiber-delivered solid-state laser beam--may be delivered by a remote scanning optic laser head, in which beam guidance is achieved using rotatable mirrors and a z-focus lens; it is clear that upon irradiation of the laser upon the aluminum work piece, that a thermal gradient would be present. & Par. 20, “…travel path of the laser beam 12 are predetermined in advance of welding….”],
 the laser generator [Fig. 2, #12] and the laser scanner [Par. 23] to perform the welding without filler metal being added to the aluminum workpiece. [Par. 5; “…A laser welding method that includes provisions to eliminate or at least reduce the chance of hot cracking without using a filler wire to add material to the molten aluminum alloy weld pool is therefore needed…]
Wang does not disclose a laser scanner to move the focal point of the welding type lasing power in multiple dimensions. 
Roos, much like Wang, pertains to a method for remote laser welding of two coated sheets. [abstract] 
in multiple dimensions. [refer to annotated Fig. 3, #A below]

    PNG
    media_image1.png
    476
    559
    media_image1.png
    Greyscale

Roos discloses the benefits of the laser scanner moving in multiple dimensions in that processing times can be considerably shortened. [Par. 23] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the scanner as taught by Wang in view of the scanner as taught by Roos to further include a laser scanner to move the focal point of the welding type lasing power in multiple dimensions so that processing times can be considerably shortened. [Par. 23]
Neither Wang nor Roos disclose a laser scanner to move the focal point of the welding type lasing power to oscillate; and 
wherein oscillation of the focal point is controlled independently of movement along the predetermined weld path.
Kawamoto, much like Wang and Roos, pertains to a laser welding device for aluminum workpieces. [Par. 27; “…Examples material of a workpiece include soft steel, stainless steel, aluminum, and the like…”]

wherein oscillation of the focal point is controlled independently of movement along the predetermined weld path. [Par. 25; “…Controller 5 is also connected to laser oscillator 2 and controls laser oscillator 2…”]
As Per Claim 22, Wang discloses the laser scanner to control the lens [Par. 23] to apply the welding-type lasing power to the workpiece preventing silicide concentration in the weld puddle from exceeding a threshold concentration that corresponds to hot cracking. [Par. 29; “… To accomplish this, the laser beam 12 preferably has a power between 2 kW and 10 kW. The laser beam 12 is then moved relative to the top surface 26 along a weld path in a forward welding direction 68, such as along the linear seam depicted in FIG. 2, preferably at a travel velocity of 1.0 m/min to 7.0 m/min. In doing so, the keyhole 34 and molten aluminum alloy weld pool 36 follow a corresponding travel path and leave behind a penetrating trail of molten aluminum alloy material in their wake…” & Par. 30; “…This allows any thermally-induced forces that may develop from solidification shrinkage and/or thermal contraction to subside without stressing the root(s) of the weld joint 70. Eventually, after the laser beam 12 is removed from the top surface 26 of the workpiece stack-up 10, and weld joint 70 is obtained and solidified, the one or more clamps 58 are released. The weld joint 70 is now ready for service and is likely free of hot cracking weld defects…”; the reference clearly discloses controlling a welding type laser power and speed within certain parameters for the explicit purpose of preventing hot cracks. Considering that the work pieces used in the application are aluminum alloys containing magnesium and silicon (claim 6), it is clear that in controlling the power and speed of the laser, that a silicide concentration would therefore be controlled]
As Per Claim 23, Wang discloses all limitations of the invention except wherein the laser scanner is further configured to control the lens to advance the focal point along the predetermined weld path to create a weld while the laser scanner moves the focal point in multiple dimensions within the aluminum weld puddle.
Roos, much like Wang, pertains to a method for remote laser welding of two coated sheets. [abstract] 
Roos discloses the laser scanner [Fig. 3, #110] is further configured to control the lens to advance the focal point along a weld path [Par. 31; “…The system 100 includes a scanner 110, which is known as such from the prior art and is fixed to a robot arm 120 of a robot by way of a flange 125. The scanner 110 can be moved in space by the robot, which is illustrated by the double arrows…”; It should be noted that by virtue of the scanner focusing the laser beam via lens system (Par. 7; “…The scanner can also have lens systems for focusing the laser beam…”) that the focal point of the laser would also be moved.]
Roos discloses the benefits of the laser scanner moving in multiple dimensions in that processing times can be considerably shortened. [Par. 23] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the tachings of the scanner as taught by Wang in view of the scanner as taught by Roos to further include a laser scanner the laser scanner is further configured to control the lens to advance the focal point along the predetermined weld path to create a weld while the laser scanner moves the focal point in multiple dimensions within the aluminum weld puddle so that processing times can be considerably shortened. [Par. 23]
Claim(s) 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0111226) in view of Roos (US 2015/0144606) in further view of Kawamoto (US 2016/0207142) in further view of Rancourt (US 5478983) 
As Per Claim 2, Wang and Roos discloses all limitations of the invention except the laser scanner is configured to move the focal point in a circle, an ellipse, a zigzag, a figure-8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof. 
Rabcourt, much like Wang and Roos, pertains to a method and apparatus for welding workpeices by a laser beam which provides an optical element to modify the pattern of the laser beam to obtain different geometric patterns. [abstract] 
Rabcourt discloses the laser scanner [Fig. 11d, #514] is configured to move the focal point in a circle, an ellipse, a zigzag, a figure-8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof.  [Col. 5, Lines 17-19; the reference discloses the beams are focalized while providing an oblong pattern, which is a non-linear pattern]
Rabcourt discloses the benefits of providing said pattern in that by creating said patterns that are non-linear, negative impacts such as thermal distortion of the workpeices can be avoided. [Col. 2, Lines 7-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a laser scanner as taught by Roos in view of the laser scanner in view of Wang and Roos to further include  the laser scanner is configured to move the focal point in a circle, an ellipse, a zigzag, a figure-8, a transverse reciprocating line, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof to prevent thermal distortion of the workpieces. [Col. 2, Lines 7-11] 
As Per Claim 3, Wang and Roos discloses all limitations of the invention except discloses the movement of the focal point and relative movement between the aluminum workpiece and the laser scanner cause the focal point to trace an oblong pattern over the aluminum workpiece. 

Rabcourt discloses the movement of the focal point and relative movement between the workpiece and the laser scanner cause the focal point to trace an oblong pattern over the workpiece. [Col. 5, Lines 17-19]
Rabcourt discloses the benefits of the oblong pattern in that negative impacts such as thermal distortion of the workpeices can be avoided. [Col. 2, Lines 7-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings the laser scanner as taught by Wang and Roos in view of the scanner as taught by Rabcourt to further include the movement of the focal point and relative movement between the aluminum workpiece and the laser scanner cause the focal point to trace an oblong pattern over the aluminum workpiece to to prevent thermal distortion of the workpieces. [Col. 2, Lines 7-11] 
Claim(s) 9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0111226) in view of Roos (US 2015/0144606) in further view of Kawamoto (US 2016/0207142) in further view of Turner (US 2017/0326688) 
As Per Claim 9, Wang and Roos discloses all limitations of the invention except the laser scanner is configured to move the focal point laterally across the predetermined weld path and longitudinally in a direction parallel to the predetermined weld path. 
Turner, much like Wang and Roos, pertains to a laser material processing system. [abstract] 
Turner discloses the laser scanner is configured to move the focal point laterally across a weld path and longitudinally in a direction parallel to the weld path. [Par. 38, Lines 5-9; the reference clearly discloses the scanner steers beams to form a rectangle, which has two opposing lengthier sides (lateral weld paths) and tangential shorter sides (longitudinal welding paths)] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Wang and Roos in view of the scanner as taught by Turner to further include  the laser scanner is configured to move the focal point laterally across the predetermined weld path and longitudinally in a direction parallel to the predetermined weld path to accommodate for various applications. [Par. 38, Lines 8-9]
As Per Claim 12, Wang discloses the aluminum workpiece comprises a lap joint of an aluminum alloy [Fig. 2, #32], the lens being configured to focus the lasing power on a consistent laser spot size [Par. 23]
Wang and Roos does not disclose the laser scanner being configured to move the focal point in a circular path having a predetermined oscillation diameter.
Turner, much like Wang and Roos, pertains to a laser material processing system. [abstract] 
Turner discloses the laser scanner being configured to move the focal point in a circular path having a predetermined oscillation diameter. [Par. 38, Lines 5-9]
Turner discloses the benefits of the laser scanner being configured to move the focal point in a circular path in that it accommodates for various processing applications [Par. 38, Lines 8-9]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scanner as taught by Wang and Roos in view of the laser scanner as taught by Turner the laser scanner being configured to move the focal point in a circular path having a predetermined oscillation diameter to further include to accommodate for various processing applications [Par. 38, Lines 8-9]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0111226) in view of Roos (US 2015/0144606) in further view of Kawamoto (US 2016/0207142) in further view of Ametowobla (US 2017/0158499)
As Per Claim 10, Wang and Roos discloses all limitations of the invention except the laser scanner comprises a rotary wedge scanner.
Ametowobla, much like Wang and Roos, pertains to a method for laser beam deflection for targeted energy deposition. [abstract] 
Ametowobla discloses the laser scanner comprises a rotary wedge scanner. [Par. 50, Lines 2-7] 
Ametowobla discloses the benefits of the rotary wedge scanner in that the laser beam can be displaced particularly quickly. [Par. 50, Lines 7-8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the scanner as taught by Wang and Roos in view of the rotary wedge scanner as taught by Ametowabla to further include the laser scanner comprises a rotary wedge scanner to facilitate the laser beam to be displaced in a quick manner. [Par. 50, Lines 7-8]
Response to Arguments
Applicant’s arguments, filed 05/17/2021, have been fully considered. 
Applicant asserts, with regards to Claim 6, that Wang does not make it “immediately clear” that “the laser scanner is configured to move the focal point to cause lateral movement of the weld puddle with respect to the weld path” and is just patentable over Wang. 
The examiner respectfully disagrees. Wang explicitly discloses “…The absorbed heat from the laser beam 12 also induces lateral melting of the first and second aluminum alloy workpieces 14, 16 outward and around the keyhole 34 to establish a molten aluminum alloy weld pool 36 that surrounds the keyhole 34….” [Par. 23]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRHAIME ABRAHAM, can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726